Citation Nr: 0419524	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-24 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
common bile duct, Klatzkin's tumor, to include as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

During his November 2003 hearing, the veteran and his 
representative clarified the theories of entitlement advanced 
in this matter.  Based upon these contentions, the Board 
finds that the issue on appeal is more appropriately 
characterized as noted on the title page.

The Board notes that in February 2004, the veteran forwarded 
directly to the Board a claim for an increased evaluation for 
his service-connected post-traumatic stress disorder.  In 
support of his request, the veteran submitted evidence for 
consideration, to include a January 2004 VA examination 
report.  This issue has not been developed for appellate 
review and is referred to the RO for any appropriate action.


REMAND

The veteran is seeking service connection for adenocarcinoma 
of the common bile duct.  He posits two theories of 
entitlement in conjunction with this claim.  First, the 
veteran asserts that his adenocarcinoma is the result of 
herbicide exposure.  In this regard, the veteran points to 
his service in Southeast Asia during the Vietnam Era, and 
maintains that toxins contained in herbicides to which he was 
exposed caused or contributed to the development of his 
cancer.  Second, the veteran asserts that he was exposed to 
water borne parasites while stationed in Southeast Asia, and 
thereby developed cancer.  

During a November 2003 hearing, testimony was presented to 
the effect that on the morning of the hearing he obtained 
information from the spouse of another veteran who identified 
a physician who was treating several cases of Vietnam 
veterans diagnosed with the same cancer as the veteran has.  
It was noted that an attempt would be made to contact this 
physician in support of the veteran's claim.  It is the 
opinion of the Board, in light of these circumstances, that 
the veteran should be provided an opportunity to submit any 
such additional evidence relevant to his claim.

VA medical examination and opinion has been received in this 
matter.  However, the VA examiner's opinion was rendered only 
in response to consideration of whether the veteran's 
adenocarcinoma is related to Agent Orange exposure, and did 
not consider the alternate premise of parasitic infestation.  
Thus, it is the opinion of the Board that this matter should 
be referred back to the VA examiner for an addendum on this 
question.  Moreover, in December 2003, the veteran submitted 
medical text and electronic research material in support of 
his contentions in this matter.  The VA examiner should be 
given an opportunity to review this evidence in conjunction 
with his opinion.

Finally, the Board's review of the record has disclosed a 
procedural concern that must be addressed prior to the 
Board's review of the merits of the claim.  Specifically, the 
veteran has not received adequate notice under the Veterans 
Claims Assistance Act of 2000 38 U.S.C. §§ 5103, 5103A, 5107 
(West 2002).  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Finally, VA is to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b).  The March 2003 letter to 
the veteran, while setting forth the evidence necessary to 
substantiate the veteran's claim, does not address the other 
notice elements.   

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations and every opportunity to fully develop his 
claim.  While the Board regrets the further delay that remand 
of this case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should contact the veteran to 
inquire regarding his efforts to contact the 
physician referenced during the November 2003 
hearing, and whether he has been able to 
obtain a medical statement from this 
physician in support of his claim.  Any 
appropriate assistance should be rendered.

3.  Upon completion of the above, the claims 
file should be referred to the same VA 
examiner who performed the March 2003 VA 
examination (or, if unavailable, to another 
appropriate VA physician).  The examiner is 
requested to again review the claims folder, 
to include the text and research materials 
submitted by the veteran, and to render an 
opinion in an addendum as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that the 
veteran's adenocarcinoma is related to Agent 
Orange exposure, and whether it is at least 
as likely as not (that is, a probability of 
50 percent or better) that the veteran's 
adenocarcinoma is related to parasitic 
infestation associated with his service in 
Southeast Asia.  A rationale for any opinion 
expressed with references to supporting 
clinical data should be included in the 
addendum to the medical report.  If the 
examiner is unable to render such opinions 
without resorting to speculation, the 
examiner should so indicate in the report.  
The veteran should be scheduled for 
examination if necessary.

4.  The RO should then readjudicate the issue 
on appeal.  In the event that any action 
taken remains adverse to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case, and an 
opportunity to respond. Thereafter, subject 
to current appellate procedures, the case 
should again be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


